 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,             Case No.: 3:19-CR-02849-AJB
11
                 Plaintiff,
12         v.                               ORDER AND JUDGMENT GRANTING
13                                          THE UNITED STATES’ MOTION TO
                                            DISMISS WITHOUT PREJUDICE
      PEDRO LUCAS-JUAREZ,
14
                 Defendant.
15
16
17        The United States’ Motion to Dismiss the Indictment (ECF No. 34) is hereby
18 GRANTED. The Indictment is DISMISSED without prejudice.
19        IT IS SO ORDERED.
20
     Dated: October 3, 2019
21
22
23
24
25
26
27
28


30
